Grason, J.,
delivered the opinion of the Court.
Petitioner asks leave to appeal from an order denying him the writ of habeas corpus.
The petitioner claims that the indictment in the case, under which he was convicted, is framed under section 13, Article 27, 1947 Supplement to the Code. That section makes it a crime to commit an assault with the intent to rob, and provides a penalty of not less than *700two nor more than ten years in the Maryland Penitentiary.
Section 558, article 27 of the 1939 Code provides for a penalty of not more than twenty years upon conviction “of the crime of robbery or attempt to rob with a dangerous or deadly weapon * * The indictment upon which he was tried, convicted and sentenced was framed under section 558, as shown by a copy of the indictment contained in the record.
The sole complaint of the petitioner is that he should have been sentenced for not more than ten years, and that his sentence of twenty years is unlawful and he should be released. We think the sentence is lawful.

Application denied,. without costs.